SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013 TAT TECHNOLOGIES LTD. (Name of Registrant) P.O.BOX 80, Gedera 70750 Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items: 1. TAT Technology Ltd. Report Results of 2013 Annual and Extraordinary General Meeting of Shareholders. 2 ITEM 1 TAT Technologies Reports Results of 2013 Annual and Extraordinary General Meeting of Shareholders GEDERA, Israel, November 14, 2013 – TAT Technologies Ltd. (Nasdaq: TATT – News), a leading provider of services and products to the commercial and military aerospace and ground defense industries, reports as follows: The Annual and Extraordinary General Meeting of the shareholders (the ”Meeting”) of TAT Technologies Ltd. (the “Company”) was held on Thursday, November 14, 2013 at 5:00 p.m. Israel time, at the offices of Shimonov & Co., advocates, located at Rogovin Tidhar Tower, 11 Menachem Begin St., Ramat Gan, Israel. At the Meeting, all proposals, set forth in the Company's proxy statement sent in connection with the meeting and furnished to the Securities and Exchange Commission on October 10, 2013 (as amended and furnished to the Securities and Exchange Commission on November 4, 2013) (together, the "Proxy Statement"), were approved by the required majority, in accordance with the Israeli Companies Law 5759-1999. For further information concerning the abovementioned proposals, please refer to the Proxy Statement. ***** About TAT Technologies Ltd. TAT Technologies Ltd. is a leading provider of services and products to the commercial and military aerospace and ground defense industries. TAT operates under four segments:(i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions (ii) OEM of Electric Motion Systems (iii) Heat Transfer Services and Products and (iv) Maintenance, Repair and Overhaul or “MRO” services of Aviation Components. TAT’s activities in the area of OEM of Heat Management Solutions primarily include the design, development, manufacture and sale of (i) a broad range of heat transfer components (such as heat exchangers, pre-coolers and oil/fuel hydraulic coolers) used in mechanical and electronic systems on-board commercial, military and business aircraft; (ii) environmental control and cooling systems on board aircraft and for ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of OEM of Electric Motion Systems primarily include the design, development, manufacture and sale of a broad range of electrical motor applications for airborne and ground systems. TAT’s activities in the area of Heat Transfer Services and Products include the maintenance, repair and overhaul of heat transfer equipment and in a lesser extent, the manufacturing of certain heat transfer products. TAT’s Limco subsidiary operates FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. 3 TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gear and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT also holds approximately 30% of the equity of First Aviation Services, a one-stop-shop for MRO services (wheels, breaks, propellers and landing gear) for the General Aviation Industry. TAT’s executive offices are located in the Re’em Industrial Park, Neta Boulevard, Bnei Ayish, Gedera 70750, Israel, and TAT’s telephone number is 972-8-862-8500. For more information of TAT Technologies, please visit our web-site: www.tat-technologies.com Contact: Yaron Shalem CFO Tel: +972-88628501 yarons@tat-technologies.com 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TAT TECHNOLOGIES LTD. (Registrant) By: /s/ Yaron Shalem Yaron Shalem Chief Financial Officer Date: November 14, 2013 5
